Citation Nr: 1642479	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-26 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to a compensable initial rating for residuals, status post left ankle fracture with surgical scar (left ankle disability) prior to September 24, 2012, and in excess of 10 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 26, 2014.

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Veteran represented by:	Robert V. Chisolm, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1989 to August 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and a November 2010 rating decision of the VA RO in Winston-Salem, North Carolina, which has current jurisdiction over the appeal.

In a January 2015 decision, the Board denied the issue of entitlement to service connection for a low back disability and remanded the issues of entitlement to a higher initial rating for the Veteran's left ankle disability and a TDIU.  The Veteran appealed the denial of service connection for a low back disability to the Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the Board's decision and remanded this issue to the Board pursuant to a Joint Motion for Partial Remand (JMPR), also dated in January 2016.  Accordingly, this issue is again before the Board.

The issue of entitlement to service connection for a left hip disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2013 Statement in Support of Claim.  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU and special monthly compensation (SMC).  See Rice v. Shinseki, 22 Vet. App. 447; see also Akles v. Derwinski, 1 Vet. App. 118 (1991).  The Veteran was granted TDIU effective March 26, 2014, and his entitlement to a TDIU prior to that date is addressed in the remand below.  Regarding SMC, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU (as the Veteran's TDIU was granted based on a combination of several of his service-connected disabilities).  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010).  However, the issue of entitlement to SMC based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114(l) has been raised by the record, and the Board has accordingly added it as an issue on appeal.  See August 2016 Statement.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the back disability, an addendum opinion is necessary to address the Veteran's secondary and aggravation theories of entitlement.  

Regarding the left ankle disability, an updated examination is necessary pursuant to the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  

All outstanding VA and private treatment records should also be obtained on remand.  

Finally, the issues of entitlement to a TDIU prior to March 26, 2014 and SMC are inextricably intertwined with the issues remanded herein.  Action on these claims is accordingly deferred.  




Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the claims file.

2.  Request that the Veteran identify any pertinent private treatment records that have not been associated with the claims file, then attempt to obtain any identified records with his assistance.

3.  Then schedule the Veteran for a VA examination to determine the nature and severity of his left ankle disability.  The examiner must review the entire claims file and this REMAND in conjunction with the examination.  All appropriate tests should be conducted and all opinions must be supported by rationale.  

Full range of motion testing must be performed where possible.  The joint involved should be tested in both active and passive motion and in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Then obtain an addendum opinion addressing the etiology of the Veteran's back disability.  The examiner must review the entire claims file and this REMAND in conjunction with the examination.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is asked to respond to the following inquiries:

(a)  Is at least as likely as not (50 percent or greater probability) that the Veteran's weight gain and/or obesity, which is noted as the cause of his back disability by the October 2010 VA examiner, was caused by his service-connected orthopedic disabilities?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's weight gain and/or obesity, which is noted as the cause of his back disability, was aggravated (permanently worsened beyond the natural progress of the disease) by his service-connected orthopedic disabilities?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran's altered gait/limp due to his service-connected orthopedic disabilities (see September 2012 VA examination report), caused his back disability?  

(d) Is it at least as likely as not (50 percent or greater probability) that the Veteran's altered gait/limp due to his service-connected orthopedic disabilities (see September 2012 VA examination report) aggravated (permanently worsened beyond the natural progress of the disease) his back disability?

5.  If after completion of the above development, the Veteran does not meet the criteria for entitlement to a schedular TDIU prior to March 26, 2014, refer the issue of his entitlement to an extraschedular TDIU to the Director of Compensation Service.  See August 2016 opinion from D. B. Miller Jr., M.D.

6.  Then, after taking any additional development deemed appropriate, readjudicate the Veteran's claims, including his entitlement to a TDIU prior to March 26, 2014 and entitlement to SMC based on the need for regular aid and attendance.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


